Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed July 12, 1989 and May 11, 1990, which, inter alia, ruled that claimant sustained a consequential injury and restored the case to the trial calendar.
Although the testimony of claimant’s physician as to the cause of her injury could have been expressed more clearly, his testimony when viewed in its entirety met the requirement that it be reasonably apparent that he meant to signify a probability as to the cause and that his opinion was supported by a rational basis (see, Matter of Calabretta v Lanorith, 90 AD2d 608). Furthermore, it is not necessary that medical opinion be expressed with absolute certainty (Matter of Kwiecien v Charlow, 62 AD2d 1109). Under the circumstances, the determination of the Workers’ Compensation Board that claimant’s fracture of her left ankle was the consequence of an earlier work-related ankle fracture that left her ankle in a weakened condition is supported by substantial evidence (see, Matter of Capon v Grumman Corp., 156 AD2d 803).
Decision and amended decision affirmed, without costs. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.